 PACIFIC MUTUAL INSURANCE CO.163Pacific Mutual Insurance Company and 9 to 5, At-lanta Working Women. Case 10-CA--217968 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 4 November 1986 Administrative Law JudgeHutton S. Brandon issued the attached decision.The parties filed exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommendedOrder.'ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for, reversingthe findingsMary Bulls, Esq., for the General Counsel.Weyman T Johnson and C. Geoffrey Weirich. Esqs. (Paul.Hastings, Janofiky & Walker), of Atlanta, Georgia, forthe Respondent.Jevne Diaz, of Atlanta, Georgia, for the Charging Party.DECISIONSTATEMENT OF THE CASEHurroN S. BRANDON, Administrative Law Judge.This case was tried at Atlanta, Georgia, on 14 August1986.1 The charge was filed by 9 to 5, Atlanta WorkingWomen (9 to 5) on 2 June, and the complaint issued on 2July alleging that Pacific Mutual Insurance Company(Respondent or the Company) violated Section 8(a)(1) ofthe National Labor Relations Act (the Act), in discharg-ing its employee Edna Lee on 30 April. The issues pre-sented are whether (a) Lee was involved to the Employ-er's knowledge in concerted activities under the Act, (b)such activities were protected, and (c) she was dis-charged for such activities.On the entire record, inCluding my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,I make the followingAll dates are in 1986 unless otherwise indicatedFINDINGS OF FACTI. JURISDICTIONRespondent is a California corporation with an officeand place of business in Atlanta, Georgia, where it is en-gaged in the processing of insurance claims. During thecalendar year preceding issuance of the complaint, Re-spondent derived gross revenues from insurance premi-ums in excess of $500,000 of which $50,000 was receivedfrom policyholders outside the State of Georgia. Onthese undisputed facts, the complaint alleges, Respondentadmits, and I conclude, that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Material FactsLee, the alleged discriminatee, was initially hired byRespondent in December 1984 to work as a temporaryclaims processor in its Atlanta, Georgia office. Thatoffice is involved in the processing of medical and dentalclaims of Respondent's policyholders and employs 60workers, approximately 50 of whom are clerical claimprocessors or preprocessors. In April 1985, Lee became apermanent, full-time processor. During a July 1985 visitto the Atlanta office by Frank Cosgrove, Respondent'sdirector of field benefits office in California, Lee com-plained to Cosgrove about a lack of communication be-tween management and employees in the Atlanta officeand made suggestions on alleviating the situation and im-proving office production. Cosgrove was receptive toLee's complaints and her suggestions. Encouraged bythis, Lee took her suggestions up with the local officemanager, Michael Sholik, who was also receptive toLee's suggestions that involved training and motivatingthe office employees.With Sholik's permission, support, and assistance, Leedeveloped, produced, and held a series of "life goals"training workshops for employees in the office beginningin September 1985. A portion of these seminars was de-voted to Lee's soliciting employee complaints, questions,and concerns about their jobs. After recording these mat-ters, five office supervisors were separately called intothe employee meetings to listen to the concerns or to re-spond to them. Further, Lee submitted at least onememo to the supervisors in early October 1985 regardinga number of general employee complaints and sugges-tions.Lee's training programs and workshops were well re-ceived by management. Her team-building efforts wereconsidered responsible for an increase in office produc-tion and resulted in companywide recognition during thelatter part of 1985. In addition, in January, Lee was pro-moted to one of the two benefit analyst positions in theoffice, a position normally responsible for the handlingand processing of complicated claims.2 However, in her2 Unlike the claim processors' positions, the benefit analyst's positionwas considered by Respondent to be an "exempt" position within theContinued284 NLRB No. 20 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnew position, Lee was expected to spend only about 25percent of her worktime doing the normal benefit analystwork, for the major portion of her time was to be spentin training employees. In fact, Lee's job description asproposed by Lee in a memo to Sholik in October 1985when her promotion was apparently being contemplated,referred to the new position as a "staff assistant/trainer,"and enumerated a number of training functions for theposition. Lee's promotion appears to have been warrant-ed also by a substantial amount of prior experience in thefield. Lee had even worked with Sholik earlier for aperiod when both had been employed by a different em-ployer.Around the time of her promotion, Lee posted on thebulletin board in the employee breakroom an "OfficeWorkers Newsletter" published by 9 to 5 urging employ-ees to "be active" in that organization and announcing aworkshop in developing an office "image."3 The Gener-al Counsel does not specifically contend nor does therecord otherwise establish that 9 to 5 is a labor organiza-tion within the meaning of Section 2(5) of the Act. Andfrom the publications of 9 to 5 received in evidence, onecan only conclude that it is an organization interested inpromoting the interests and welfare of clerical workingwomen in the Atlanta area. In any event, the GeneralCounsel relies on Lee's posting of the 9 to 5 newsletteras reflecting Lee's involvement in activity protectedunder the Act.In February, Respondent introduced a reorganizationplan that would reduce the number of processors in theoffice and theoretically impose a heavier workload onthe remaining processors. Lee objected to the plan in amemo to Sholik dated 4 February. Lee questioned the"negative instructions" from supervisors and asked if Re-spondent was going back to "the old style of manage-ment." She concluded the memo noting that employeeswere looking to her for instructions and inquiring wheth-er they would be awarded their hard-won incentives,and asked Sholik what she should tell them.4 She added,however:By the way, I didn't hear any thanks from you,either for putting through an idea (which you andthe supervisors were certain would not work) whichsustained production for an entire month. No prob-lems, though, as Frank (Cosgrove) has certainly no-ticed.Lee testified that in response to the memo Sholikcalled her into his office and told her he did not like thetone of the memo. He added that he would appreciate itmeaning of the Fair Labor Standards Act, 29 U S.0 • 213(a)(1). The po-sition placed Lee at Respondent's payscale level for "professional, admin-istrative, and supervisory/management classifications" The position alsocarried with it, besides the pay increase, relocation expense benefits fortransfers, and a separate merit review schedule.3 On the bottom of the newsletter, Lee had wntten "see Edna if inter-ested" Lee did not testify about any reporises from either employees ormanagement concerning the newsletter. However, Lee testified she no-ticed a week or 10 days later that the newsletter had been removed fromthe bulletin board4 Respondent had instituted an incentive plan in January under whichemployees received incentive pay and time off for processing in excess of52 claims per day.if Lee would stay out of running the office. She suggest-ed to Sholik that he have a meeting with employees tosee what they thought about the reorganization plan.Based on Lee's testimony, Sholik told her to have themeeting. Lee held a meeting with employees, and twosupervisors attended. The results of the meeting were notreflected in the record.Subsequently, during training classes conducted byLee with employees during March, complaints weremade by employees that the video display terminals usedby them in their work were adversely affecting theirvision. In similar meetings in April employees com-plained about an increase in their production quotas. Leetook the complaint about eyestrain up with Sholik inApril and asked for eye exams for employees. Sholik de-clined for budgetary reasons. Lee suggested alternativelythe purchase of glare shields for the terminals. Sholik re-fused for the same budgetary reasons but observed thatspecial lighting had been installed to address the glareproblem. Lee took the complaint about increased pro-duction quotas up with Supervisors Lulita McKnight andDebbie Weiss and learned from them that Respondentwas considering production quota increases.Sometime in March, Lee learned of some job difficul-ties of employee Doreen Davidhazy caused by her in-volvement in processing a particular complicated anddifficult claim that affected her production quotas. Leediscussed Davidhazy's problems with Sholik who direct-ed Lee to list Davidhazy's problems and give them tohim. She did so.Other activity relied on by the General Counsel to re-flect Lee's involvement in activity protected under theAct was her inquiry of Sholik sometime in April regard-ing his failure to post a vacancy in a secretarial positioncreated by the resignation of employee Nancy Walker.Sholik responded that it was not necessary to post thevacancy because it would not constitute a promotion forother employees in the office.On 29 April, Lee posted another 9 to 5 document onthe back wall of her personal work cubicle. This docu-ment with the bold 9 to 5 logo on the top addressedactive participation of employees in their job evaluationprocesses. While no one specifically said anything to Leeregarding this posting, Lee testified that it was withinsight of Supervisor Marie Geesa when Geesa stopped atLee's cubicle the morning of 30 April to discuss a hospi-tal claim. Lee further testified that after their discussions,Geesa went directly to Sholik's office and closed thedoor. At 3 o'clock that same afternoon, Sholik calledLee to his office where Shot* told her that she was adisruptive influence and that he and supervisors had de-cided that she had to go. Lee testified that Sholik askedher to resign and said that if she did not, he Was pre-pared to fire her.Lee protested that it was the first she had heard ofbeing disruptive and asked to get the supervisors in thereto discuss it. Sholik declined saying the matter had al-ready been decided. Lee then protested that she had nothad any prior warnings and Sholik remarked that he didnot have to give her a warning, and added that he wasgoing to fire her for something else. He explained that PACIFIC MUTUAL INSURANCE CO.165"officially" he was going to fire her for going throughpapers on his secretary's desk. Lee asked what he meantand he replied that she had been seen going through thedesk of Debbie Griffin, his secretary, and also goingthrough papers on his desk. Lee responded that she hadadmittedly gone through the "in" box on his desk withhim sitting there and asked for details about any com-plaints he had in that regard. Sholik replied that he didnot care whether she did it or not. Lee admittedlybecame upset, picked up an ashtray from Sholik's desk,and slammed it back down, called Sholik a "stupid fuck-ing asshole," and inquired how he could treat her likethat after all she had done for Respondent. She askedhim to put his charges in writing and he said he did nothave to put the charges in writing. However, he did pro-vide her with a separation notice that stated as basis forthe separation, "Going through papers on managers andsecretaries' desks without permission."Lee testified that in the course of performing herduties, she had frequent occasions to go to Sholik's deskand to that of his secretary, Debbie Griffin, to obtainproduction and inventory reports that the supervisorskept and supplied to either Sholik or Griffin. One ofLee's functions was to revise these reports and put themon a different form that Sholik found easier to read andthat contained more information. Lee stated that she fre-quently went to Sholik's and Griffin's desks while theywere present to secure these reports and she had beendoing this since either October or November 1985. Sheadded she had never been told not to go to their desks.Lee further testified that, procedurally, she normallychecked Sholik's desk for the reports before going toGriffin, and on one specific occasion when she could notlocate the report on Sholik's desk, Sholik told her tocheck on Griffin's desk. Lee admitted that she had onoccasion gone to Sholik's office when he was not there,and she explained that on one occasion while she wasworking up the life goals program she had used hisoffice while he was away on a trip. Further, on one oc-casion during Sholik's absence, she had found it neces-sary to ask Griffin for Sholik's adjuster number, anumber that constitutes a password necessary for accessinto Respondent's computer system to release drafts overa specified monetary amount. She admittedly told Griffinexactly where Sholik kept the adjuster number in hisdesk, Lee having seen Sholik previously put the adjusternumber in his desk.Lee further admitted having gone to Griffin's and Sho-lik's desks on several different occasions in their absenceto look for material that was necessary for the perform-ance of her work. More specifically, on one occasionduring 18 to 22 April when Griffin was absent due to anillness, she searched for some letters on Griffin's deskthat Griffin was to have typed for her.That Lee was never disciplined or warned about anyproblems with her work or her conduct prior to 30 Aprilis not disputed by Respondent. In fact, Sholik had beencomplimentary of Lee in his last appraisal of her dated18 March. Similarly, in her comments on the appraisal,Lee had noted that Sholik had been "very encouragingand supportive of my attempts to find more efficientmeans of organizing personnel and work flow."B. Respondent's EvidenceRespondent does not seriously dispute Lee's testimonyregarding the remarks exchanged between Lee andSholik at the time of the discharge. However, Sholik tes-tified that Lee hurled obscene epithets at him more thanonce and likewise repeatedly slammed the ashtray on hisdesk. Regarding the basis for Lee's discharge, Sholik tes-tified that was based essentially on two reasons, Lee's in-ability to get along with the supervisors and the con-cerns of secretaries Griffin and Walker about Lee"snooping" around the desk of Griffin and Sholik.With respect to Lee's inability to get along with thesupervisors, Sholik was vague. On cross-examination, hetestified that problems between Lee and supervisorsbegan around the time Lee's promotion was announcedand he found it necessary to have a meeting with the su-pervisors and Lee to outline their various responsibilitiesand how they would interface with each other. Headded that he found it necessary sometime in April tohave another such meeting to "reclarify, regroup, and re-define" Lee's relationship to the supervisors, Sholik, andthe office personnel. The incident that Sholik relatedcaused the April meeting with the supervisors was a gen-eral office meeting called by Lee in Sholik's absence inApril without the approval of the supervisors. Therewas, according to Sholik, some incentive measures dis-cussed at that meeting that the supervisors objected toand that had not had prior approval of the supervisors.On the other hand, Sholik testified that Lee in her func-tion as a trainer could call employee meetings withouthis approval.Respondent called only one supervisor to testify abouther relationship with Lee. Thus, Lulita McKnight testi-fied regarding an incident when Lee had become indig-nant about McKnight's refusal to perform a function Leehad requested of her. The incident took place in Marchor April and McKnight had complained to Sholik aboutit. McKnight testified regarding her concern about Leeon another incident but admittedly had never complainedto Sholik about the other incident. While McKnight ac-knowledged that there was a meeting regarding a mini-reorganization sometime in February between the super-visors and Lee, there was nothing critical of Lee statedin the meeting. One other supervisor testified, MarieGeesa, but was not questioned regarding any complaintsby her or other supervisors about Lee.Regarding the allegation that Lee had been "snoop-ing" around Griffin's and Sholik's desks, Respondentproduced two witnesses, Griffin, Sholik's secretary, andformer employee Nancy Walker. Griffin testified that shefirst noticed Lee going through the in.box on Sholik'sdesk about 2 months prior to Lee's discharge. She addedthat she began to see Lee do this about once a week, butshe did not think anything was wrong inasmuch as Leeand Sholik worked close together. However, her opinionchanged when Sholik told her that Lee should not gothrough his in-box: Admittedly, Griffm had never pro-tested to Lee and on occasion had offered to help Leelook for whatever she might be searching for. In mid-April during the absence of Sholik, Lee had requestedSholik's adjuster number and had told Griffin that Sholik 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDkept it in his middle drawer. While she did not questionLee's right to use Sholik's adjuster number, she testifiedthat it struck her as odd that Lee would know exactlywhere Sholik kept the number. Griffin related that shewas absent from work from 18 to 23 April, and duringher absence Walker filled her position. On her return towork, Walker reported to her that she had seen Leebehind Griffin's desk going through the contents of Grif-fin's in-box. Moreover, in light of what she had ob-served, Walker reported to Griffin that she had hiddenthe key to Sholik's office, usually kept in Griffm's desk,at some other location. It was then that Griffin said shereported the matter to Sholik and advised him that shehad earlier seen Lee going through his in-box. It was atthis time that Sholik said Lee was not authorized to gothrough his in-box.Griffin testified that she knew of nothing that Leewould have occasion to get from her desk. Although sheadmittedly performed some typing work for Lee, it washer practice to take the finished work to Lee. Griffin ac-knowledged that Lee might have occasion to get theweekly reports from Sholik but testified that Sholik keptthe weekly reports filed inside his desk drawer.Griffin's testimony was corroborated by that ofWalker. Further, Walker testified that she had becomesuspicious of Lee when in late March Lee commented toWalker about Walker's resignation notice, which Walkerhad just turned in to Shank's office. On a subsequent oc-casion, Lee had told Walker that she did not think thatWalker would be replaced and when Walker inquiredwhy, Lee related that she had seen a memo from Cos-grove to Sholik stating that any further staff replace-ments would have to be done through Cosgrove. Leeadded that she had seen the memo on Sholik's desk.According to Sholik, another factor that lent somecredence to the theory that Lee was going through hisdesk was a memo dated 28 March from Lee to Cosgrovecaptioned "Cottage Industries." The memo supplied byWalker to Sholik a day or two before Lee's discharge,discussed a proposal by Lee under which Lee with astaff of independent contractors operating out of "cot-tages" would handle and process 43 percent of theclaims processed in the Atlanta office. This memo, whichhad not been routed through Sholik, quoted processingcost figures that suggested to Sholik that Lee had surrep-titiously obtained them.In any event, Sholik testified that he decided on April25 to discharge Lee and attempted to telephonically con-tact Cosgrove about the matter. He was unable to reachCosgrove until 29 April and after obtaining Cosgrove'sconcurrence, Sholik effectuated the discharge the follow-ing day.C. Positions of the PartiesIt is the General Counsel's contention that Lee was en-gaged in protected concerted activity under the Act inher communications with Respondent regarding thecomplaints of employees related to their working condi-tions. These complaints included objections to raisingproduction goals and the February reorganization plan,the concerns about eye examinations and the request forglare shields, and finally the request for posting of Walk-er's job for bidding by employees. According to theGeneral Counsel, these activities of Lee fit into the defi-nition of protected concerted activity expressed inMeyers Industries, 268 NLRB 493 (1984), remanded subnom. Prill v. NLRB, 755 F.2d 941 (D.C. Cir. 1985), cert.denied 474 U.S. 948 (1985), reaffirmed on remand 281NLRB 882 (1986). The General Counsel then proceedsto argue that the basis asserted by the Employer for dis-charging Lee was pretextual and the pretextual basiswarrants a conclusion that Lee's concerted activity wasthe motivating factor in the discharge. The GeneralCounsel asserts that Sholik's reference to Lee's "disrup-tive influence" during the discharge interview "hasmeaning only when considered in conjunction with Lee'sprotected concerted activity," and the discharge accord-ingly violated Section 8(a)(1) of the Act. Finally, theGeneral Counsel argues that under all the circumstances,the obscenity addressed to Sholik by Lee during the dis-charge interview was insufficient to bar Lee from a rein-statement remedy in this case. According to the GeneralCounsel, Lee's conduct was provoked by Sholik's com-ments during the meeting and thus was a part of the resgestae of the unlawful discharge so that although Lee'sbehavior may not be condoned, it is insufficient to barreinstatement.Respondent in its brief appears to concede that Leehad been engaged in activity with, or on the authorityof, Respondent's employees. However, Respondent takesa further position that Lee was in fact a managerial em-ployee and that, under the circumstances of this case,Lee's conduct in communicating complaints of employ-ees to Respondent was action in concert with Respond-ent and not with the employees. Citing Carpenters (Hope-man Bros.), 272 NLRB 584 (1984), Respondent contendsthat an employee who in the performance of his jobmakes reports to management is not acting in concertwith any other employee. According to Respondent,Lee's activities were taken at the behest of managementas part of her job, which specifically was, in part, tomonitor employee attitudes and complaints. Alternative-ly, Respondent contends that even if Lee could havebeen said to have been acting in concert with the em-ployees rather than Respondent, her actions were notprotected under the Act inasmuch as she was a manage-rial employee excluded from coverage under the Act. Asevidence of Lee's managerial status, Respondent pointsto Lee's exempt status, her broad discretion in the cre-ation and implementation of Respondent's motivationaltraining programs, and the different benefits to which shewas entitled under Respondent's administrative setup.Further, Respondent argues that Lee's discharge was forcause unrelated to any alleged protected concerted activ-ity. Finally, it is Respondent's contention that the Gener-al Counsel has not established any causal connection be-tween the alleged concerted activity by Lee and her dis-charge.D. Analysis and ConclusionsConsidering first the factual basis of the case, I con-clude that there is little significant difference in the factsas related by the witnesses for each side. However, to PACIFIC MUTUAL INSURANCE CO.167the extent of any differences between the version relatedby Lee as opposed to that by Sholik, I credit Lee. Leeimpressed me as an intelligent, articulate, and verycandid witness. Sholik's testimony was less precise andhe occasionally was even vague. An overall examinationof Sholik's testimony leaves one with the distinct impres-sion that Sholik was not relating the complete story un-derlying Lee's discharge. On the other hand and becauseLee's testimony in my view does not specifically contra-dict the testimony of Griffin and Walker in any materialrespect, I accept as credible the testimony of these two.Griffin and Walker were straightforward witnesses.Walker was particularly convincing, and her testimonywas enhanced by her apparent lack of bias since she wasno longer an employee of Respondent at the time of thehearing. Accordingly, I conclude that both Griffin andWalker were sincerely concerned over Lee's goingthrough papers on Griffin's and Sholik's desks.As already indicated, the parties recognize that Meyers,supra, provides the controlling case law applicable toconcerted activity discharges like that allegedly involvedin the instant case. In Meyers, the Board held that to findan employee's activity to be concerted, it must be en-gaged in with or on the authority of other employees,and not solely by and on behalf of the employee himself.Meyers further provides at 497 that:Once the activity is found to be concerted, an8(a)(1) violation will be found if, in addition, theemployer knew of the concerted nature of the em-ployee's activity, the concerted activity was pro-tected by the Act, and the adverse employmentaction at issue (e.g., discharge) was motivated bythe employee's protected concerted activity.Assuming that the concerted activity under the Meyersdefinition is established along with employer knowledgeof that activity, the employer's motivation in effectuatingthe discharge is assessed under the principles set forth inWright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), ap-proved in NLRB v. Transportation Management Corp.,462 U.S. 393 (1983). Under Wright Line, the Board re-quires that the General Counsel make a prima facieshowing sufficient to support the inference that protectedcondUct was a "motivating factor in the employer's dis-charge decision." On establishing such an inference, theburden shifts to the employer to demonstrate that thesame action would have taken place even in the absenceof the protected conduct.Applying the foregoing principles to the instant case, Iconclude initially that Lee was involved in concerted ac-tivity with other employees during the January throughApril period by virtue of her discussions with employeesregarding their various complaints about productionquotas and working conditions. Employees David Jonesand Doreen Davidhazy testifying for the General Coun-sel both credibly related they viewed Lee as a conduitfor their complaints to management. Jones related thatemployee complaints regarding production goals andother concerns would be brought up to Lee in the em-ployee meetings. It is thus clear, and Respondent doesnot specifically argue otherwise, that Lee in communi-cating employee complaints to management was notacting solely on her behalf.I fmd no merit to the argument of Respondent thatLee in communicating employee complaints to manage-ment was performing her expected job function and wasaccordingly acting in concert with management ratherthan with the employees. The record shows that Re-spondent did indeed expect Lee in the performance ofher job to be a channel of communication between Re-spondent and employees, a sort of "eyes and ears" formanagement as Sholik conceded in his testimony. How-ever, Lee was more than simply a channel of communi-cation, for the record reflects that she not only commu-nicated employees' views, but she was an advocate ofthose views, at least with respect to the February reorga-nization plan that she argued against in her 4 Februarymemo to Sholik. Moreover, and in any event, the factthat an expected function of Lee's position was to com-municate employee complaints to management would notin itself serve to deprive Lee of the protection of the Actto which she might otherwise be entitled. Carpenters(Hopeman Bros.), supra, cited by Respondent for theproposition that action taken by an employee in concertwith management does not constitute concerted activityunder the Act is distinguishable on the facts. That caseinvolved the legality under Section 8(b)(1)(A) of the Actof a union's fining of a leadman for reporting to the em-ployer an infraction of a company rule by another unitemployee. The administrative law judge had held, withapparent Board approval, that the leadman had beenacting in concert with the employer in reporting the ruleinfraction rather than with other employees. The instantcase, however, does not involve Lee's reporting of a ruleinfraction as part of her job. Rather, it involves clearconcerted activity with employees to bring complaintsand concerns to management's attention. The fact thatshe was expected to ascertain and communicate suchcomplaints does not make her activity any less concert-ed.It is undisputed that Respondent was aware of theconcerted nature of Lee's activities by virtue of herdirect communication with Sholik about the employees'concerns. Sholik expected Lee to make these reports. Hethus knew that she was communicating on behalf of theemployees regarding the complaints and concerns relat-ed. Thus, not only were Lee's activities in this regardconcerted under the Meyers definition, but Respondentwas aware of the concerted nature of Lee's activities.Turning to Respondent's contention that Lee was amanagerial employee and not protected under the Act,the Supreme Court's decision in NLRB v. Yeshiva Univer-sity, 444 U.S. 672 (1980), constitutes relevant authority.In that decision discussing managerial employees at 682-683, the Court said:Managerial employees are defined as those who"formulate and effectuate management policies byexpressing and making operative the decisions oftheir employer" . . . . These employees are "muchhigher in the managerial structure" than those ex-plicitly mentioned by Congress which "regarded 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD[them] as so clearly outside the Act that no specificexclusionary provision was found necessary" . . . .Managerial employees must exercise discretionwithin, or even independently of, established em-ployer policy and must be aligned with manage-ment. . . . Although the Board has established nofirm criteria for determining when an employee isso aligned, normally an employee may be excludedas managerial only if he represents management in-terests by taking or recommending discretionary ac-tions that effectively control or implement employerpolicy.In the case sub judice, it is undisputed that Lee re-ceived bonuses and fringe benefits not accorded to theprocessors or preprocessors for whose training she wasresponsible. However, her rate of pay remained less thanthat of the admitted supervisors and, unlike the supervi-sors, Lee had no supervisory authority and directed noemployees. She had no authority over the supervisors.Further, she did not attend, and was not directed toattend, all supervisory functions and meetings. Her func-tions as a senior benefit analyst were not shown to haveinvolved any discretionary action to effectively controland implement employer policy. It is true that Lee's re-sponsibility for developing and implementing trainingprograms involved the exercise of some discretion, butsuch discretion was also not the type that would effec-tively set, control, or implement employer policy. Otherobjectives referred to in Lee's appraisal and job descrip-tion involving developing criteria for evaluation of proc-essors, for setting and achieving employee goals, and fordeveloping cost-containing measures likewise had little, ifany, effect on management policy. Moreover, there wasno showing that any specific program developed by Leewas not subject to the approval of Sholik who immedi-ately supervised her. Accordingly, I find that Lee had nodiscretion to act independently of established policy andI conclude she was not a managerial employee. Accord-ingly, I conclude that she was not deprived of protectionunder the Act for involvement in concerted activity.Notwithstanding the conclusion that Lee was involvedin concerted activity protected under the Act and thatRespondent was aware of such involvement, I find therecord does not reveal a prima facie showing sufficent tosupport an inference that Lee's protected conduct was a"motivating factor" in the discharge. There appears to beno casual connection between Lee's concerted activityand her ultimate discharge. Thus, Respondent expectedLee to convey employee complaints and concerns tomanagement. Rather than being angered because of heractivities in this regard, Respondent had promoted her inJanuary after she had communicated employee com-plaints to management flowing from the "life goals"workshops the preceding September. Her subsequent ac-tivities in conveying employee complaints and concernsto Sholik do not appear to have provoked significant ani-mosity against her. Although Sholik told Lee that he didnot like the tone of her 4 February memo on the officereorgamzation and further told her he would appreciateit if she stayed out of the running of the office, the por-tion of the memo quoted supra suggests some impudenceon Lee's part in haughtily noting that Cosgrove wouldnotice her idea and its effect on production. Further,Sholik's remarks on Lee's memo were almost 3 monthsprior to Lee's discharge and there was no evidence thatLee's raising any additional employee Complaints or con-cerns during the intervening period met with any ani-mosity by Sholik or other supervisors even if the com-plaints were not remedied or the concerns assuaged.Indeed, Lee had a favorable job evaluation from Sholikon 18 March reflecting no discontent with her job per-formance or progress.Closer in time to her discharge, Lee had conveyed em-ployee concerns over the contemplated increased pro-duction quotas to Supervisors McKnight and Weisssometime in April. Again, however, this seems to havesparked no controversy and raised no apparent antago-nism toward Lee by the two supervisors. A similar com-plaint to Sholik about an increase in quotas for proces-sors in March met only with an apparently calm explana-tion that the office had not been reaching its goals, so in-dividual goals had to be raised. There were no argu-ments with Sholik, and Lee appears to have acceptedSholik's explanation. Lee may have been further placatedby a subsequent remark to her by Supervisor MarieGeesa who, Lee testified, said the goals had not reallybeen changed, and that it was "sort of a trick" on em-ployees to stimulate them to reach at least the originalgoals.5 Again, however, Lee appeared to have encoun-tered no animosity in her discussions with Geesa.Likewise, Lee's conversation with Sholik about em-ployee eyestrain and the request for eye exams and glareshields met with no expressed anger. The request wasdenied essentially for budgetary reasons, but there wasno evidence that Sholik was unhappy with her for rais-ing the matter. Further, there was no evidence that Leein making the request did so in any tnanner that wouldprompt Sholik's displeasure. The same can be said ofLee's questioning of Sholik about the posting of Walker'sjob, which occurred about 25 April. Sholik's apparentlycalm explanation that the job was going to be filled at anentry level position suggests no annoyance with Lee.Sholik even went on to directly explain to the two em-ployees Lee had indicated were interested in Walker'sposition that the job would be an entry level position.Neither was thereafter interested in the position. There isno reason to believe that Sholik found Lee bringing thisissue to his attention to be so troublesome or worrisomeas to provoke resentment on his part.There is absolutely no evidence that Lee's posting ofthe 9 to 5 notice had anything to do with her discharge,even assuming that such action constituted protectedconcerted activity. There was no showing that Respond-5 Geesa in her testimony for Respondent denied making such a remarkto Lee. However, she did not specifically deny discussing the goal mat-ters with Lee Geesa was not cross-examined and no basis appears fordiscrediting her testimony. Accordingly, in the absence of specific denialsby Geesa, I find consistent with Lee's testimony that Lee discussed thequotas with Geesa. However, and also because Lee's testimony onGeesa's remarks impressed me as conclusionary rather than direct quota-tions, I find Geesa did not say that the new goals were "sort of a trick"on employees but conclude she may well have implied that the newergoals were not accurate PACIFIC MUTUAL INSURANCE CO.169ent was specifically aware of Lee's posting of the 9 to 5material. Even if it was so aware, her actions provokedno comments or other response by any management rep-resentative. No evidence was presented suggesting Re-spondent's animus toward 9 to 5 generally or that Re-spondent even knew the nature of the 9 to 5 organiza-tion. Moreover, 9 to 5 was not shown to be a labor orga-nization within the meaning of the Act, and Lee was notshown to have been attempting to organize on behalf of9 to 5. Finally, in this regard, Lee's posting of the 9 to 5notice in the employee breakroom predated her dis-charge by almost 4 months. This would reflect the ab-sence of any animosity toward either 9 to 5 or to Leebecause of her presumed support of 9 to 5. Further, Ifind credible Geesa's denial that she saw the 9 to 5notice claimed by Lee to have been posted on the wallof her cubicle the day prior to her discharge. Geesa'sdenial is all the more credible in view of Lee's admissionthat other pictures and material were posted on the wallof her cubicle so that a single 9 to 5 notice would notdraw the attention it might otherwise draw if posted sep-arately. In the absence of some comment by Geesa toLee regarding the 9 to 5 notice and in the absence of anyexpression of animosity against 9 to 5, there is no basisfor realistically inferring that Geesa saw the notice.In the final analysis the only significant evidence thattends to suggest that Lee's discharge was in any way re-lated to her concerted activity was Sholik's statement atthe time of her discharge that she was a disruptive influ-ence. Even that statement, however, is vague whenviewed in the context of the record considered as awhole. That record includes Supervisor McKnight's tes-timony that in March or April she had a dispute withLee concerning a customer service luncheon aboutwhich McKnight had complained to Sholik. It includesthe expressed, and I conclude, genuine concern of Grif-fin and Walker over Lee's observed conduct of goingthrough papers on both Sholik's and Griffin's desks. Itincludes uncontradicted testimony of Sholik that supervi-sors complained about an unauthorized meeting held byLee during Sholik's absence that had no relation to moti-vational training.6 It also includes Lee's exchange ofcommunications with Cosgrove concerning the establish-ment of "cottage industries," which would have theeffect of cutting Sholik's office staff or perhaps doing6 Lee testified that Shohk authorized her to hold an employee meetingon One occasion when he was absent That meeting appears to have takenplace in February, and the outcome of the meeting was never explainedon the record My impression of Shohk's testimony was that he was re-ferring to a more recent meeting.away with the office entirely. While Sholik testified hewas not angry that Lee went over his head in writingCosgrove on this matter without providing him a copy,he also testified the letter did not make him happy.Indeed, Lee herself believed that her memo to Cosgrovewas the basis for her discharge for, based on Sholik's tes-timony uncontradicted in this regard, Lee at the time ofthe discharge accused him of firing her because of it.Considering all the foregoing, I find the evidence in-sufficent to establish a causal link between Lee's dis-charge and her protected concerted activity. Expressedin terms of motivation, I conclude that the record doesnot warrant the inference that Respondent was motivat-ed to discharge Lee for activities protected under theAct. In the absence of discriminatory motivation, it isnot necessary to determine whether Respondent had a"good cause, bad cause, or no cause at all for discharg-ing" Lee. Shelby Liquors, 208 NLRB 859 (1974). Evendiscrediting a respondent's asserted reason for a dis-charge would not establish a violation not otherwise sup-ported by all the relevant evidence. See Garrett FlexibleProducts, 270 NLRB 1147, 1148 (1984).Accordingly, I find no violation of Section 8(a)(1) ofthe Act in Respondent's discharge of Lee and will rec-ommend that the complaint be dismissed.7CONCLUSIONS OF LAW1.Pacific-Mutual Insurance Company is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Respondent did not violate Section 8(a)(1) of theAct in the discharge of employee Edna Lee on 30 April1986.3.Respondent did not violate the Act in any othermanner set forth in the complaint.On the basis of the foregoing findings of fact, conclu-sions of law, and on the entire record, and pursuant toSection 10(c) of the Act, I issue the following recom-mended8ORDERThe complaint is dismissed in its entirety.7 In view of this conclusion, it is unnecessary to decide whether Lee'sobscenity directed at Sholik, at the time of the discharge would be suffi-cient to bar a reinstatement remedy8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses